Title: Auteuil May [9 or 16] 1785.
From: Adams, John
To: 


       Monday. The Posts within the Limits of the United States, not yet surrendered by the English, are
       Oswegatchy in the River St. Lawrence
       Oswego Lake Ontario
       Niagara and its dependencies
       Presqu’Isle East Side of Lake Erie.
       Sandusky Ditto.
       Detroit.
       Michilimakinac.
       St. Mary’s. South Side of the Streight between Lakes Superiour
       and Huron.
       Bottom of the Bay des Puantz 
       St. Joseph. bottom of Lake Michigan.
        Ouitanon. 
       Miamis.
      